Proceeding under article 78 of the Civil Practice Act. Appeal from an order directing the State Liquor Authority to issue a retail liquor license to the petitioners. Order reversed on the law and the facts, with $10 costs and disbursements, and the petition dismissed, without costs. On the facts in this record it may not be held as a matter of law that the State Liquor Authority acted unreasonably, arbitrarily or in bad faith. It may not be said that a reasonable basis does not appear in this record upon which the authority could have reached its decision. The court may not substitute its judgment for that of the board empowered by statute to exercise discretion in carrying out the purposes of section 2 of the Alcoholic Beverage Control Law. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.